Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action
Foreign Priority Documents missing
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed with the European Trademark Office on December 29, 2020. It is noted, however, that applicant has not filed a certified copy of the Patent or application number here application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Missing Figure Descriptions
There are no description of Figs. 1.1-1.7. Therefore, for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), the following descriptions of Figs. 1.1-1.7 must be inserted in the specification as follows: 
-- 1.1: Top
1.2: Left side
1.3: Bottom, front perspective
1.4: Front
1.5: Right Side
1.6: Rear
1.7: Bottom --
Claim Rejection– 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling because the statute requires the invention to be described in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Neither the title “Diagnostic Testing Apparatus Other Than for Medical or Laboratory Purposes" nor the disclosure in the drawings and specification provide any specificity or clarification as to the field of art to which the invention pertains. The papers do not indicate whether the “Diagnostic Testing Apparatus Other Than for Medical or Laboratory Purposes" is an automotive testing device, a PH meter, some type of probe measurement device, a handheld spectrometer or spectrophotometer, or a myriad of other testing devices manufactured for use outside of the medical field. 

This first inquiry therefore is merely to determine whether the claims do, in fact, set out and circumscribe a particular area with a reasonable degree of precision and particularity. The “area” is an area of manufactured things.  In re Moore, 439 F.2d 1232, 169 USPQ 236 (CCPA 1971).  
The resulting lack of information regarding the art to which the article pertains both 1) fails to “distinctly claim the subject matter which applicant regards as the invention” and 2) prevents identification of “one skilled in the art” to which the article pertains, thus making it impossible to enable such person to make and use the claim.  If the person skilled in the art of making such articles cannot be determined, then the statutory requirement has not been fulfilled.                         
Any attempt to amend the title and/or specification to make them sufficiently descriptive, accurate and clear would require the introduction of impermissible new matter, as such information would have no antecedent basis in the original disclosure. 
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) (b).
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” or pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE MARTINE SUITER whose telephone number is (571)272-9573.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.S./
Examiner, Art Unit 2922  
/George D. Kirschbaum/Primary Examiner, Art Unit 2922